Exhibit 10.1 

 



RELMADA THERAPEUTICS, INC.

757 Third Avenue, Suite 2018

New York, NY 10017

 

November 10, 2015

 

Maged S. Shenouda

305 West 18th Street, Apt. 4B

New York, NY 10011

 

Dear Mr. Shenouda:

 

On behalf of Relmada Therapeutics, Inc. (the “Company”), I would like to welcome
you to our team. I would also like to take this time to confirm our discussions
with regard to your position on our Board of Directors starting November 12,
2015.

 

Salary:$30,000 per year, payable in four equal quarterly installments.

 

Options:25,765 options (the “Options”) to purchase shares of the Company’s
common share $0.001 par value (the “Shares”) The Options shall have a term of 10
years and the exercise price of the Options shall be equal to the share price of
the common stock on your start date, November 12, 2015. The Options shall vest
as follows: twenty-five percent (25%) shall vest on the first anniversary of the
Effective Date (the “Grant Date”) and the remaining seventy-five percent (75%)
shall thereafter vest in equal quarterly increments of 6.25% of the initial
option Grant over the following three year period. For the avoidance of doubt,
the final installment of Options shall vest on November 12, 2019.

 

Term:You shall remain as a director of the Company from the Effective Date until
your successor, if any, is appointed or qualified, or resignation, or
disqualification (the “Termination Date”). Otherwise, your continuation as a
director of the Company shall be subject to ratification and approval of the
majority shareholders entitled to vote in the 2015 annual meeting of
shareholders of the Company pursuant to the Company’s Bylaws and Articles of
Incorporation, as amended. You shall be classified as a Class I director and
again be up for election at the 2018 annual shareholders meeting, with a three
year term thereafter. If your position is terminated prior to the Termination
Date, you shall only be entitled to the Salary payable and the Options that have
vested as of such date. You shall also on the date hereof sign an
Indemnification Agreement with the Company.

 

Committees:You agree to me a member of the Company’s Audit Committee. As of the
date hereof, annual compensation for being a member of the audit committee is
$6,000.

 



 

 

 

In light of receiving the Shares, you hereby represent and warrant that:

 

a.you (i) have adequate means of providing for your current needs and possible
personal contingencies, (ii) have no need for liquidity in this investment,
(iii) are able to bear the substantial economic risks of an investment in the
Shares for an indefinite period, (iv) at the present time, can afford a complete
loss of such investment, and (v) are an “accredited investor” as defined in the
Securities Act of 1933, as amended;

 

b.you do not have a preexisting personal or business relationship with the
Company or any of its directors or executive officers, or by reason of any
business or financial experience or the business or financial experience of any
professional advisors who are unaffiliated with and who are compensated by the
Company or any affiliate or selling agent of the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect your
interests in connection with the investment of the Company;

 

c.you are aware that:

 

i.The Shares are not transferable under this Letter Agreement and applicable
securities laws; and

ii.The Articles of Incorporation and Bylaws of the Company contain provisions
that limit or eliminate the personal liability of the officers, directors and
agents of the Company and indemnify such parties for certain damages relating to
the Company, including damages in connection with the Shares and Options and the
good-faith management and operation of the Company;

 

d.you have not been furnished any offering literature and has not been otherwise
solicited by the Company;

 

e.the Company and its officers, directors and agents have answered all inquiries
that you have made of them concerning the Company or any other matters relating
to the formation, operation and proposed operation of the company and the
offering and sale of the Shares;

 

f.all information that you have provided to the Company concerning yourself,
your financial position and your knowledge of financial and business matters,
including all information contained herein, is correct and complete as of the
date set forth at the end hereof and may be relied upon, and if there should be
any material adverse change in such information prior to this subscription being
accepted, you will immediately provide the Company with such information; and

 

g.in rendering the services hereunder and in connection with the Shares, you
agree to comply with the applicable federal and state securities laws, the rules
and regulations thereunder, the rules and regulations of any exchange or
quotation service on which the Company’s securities are listed and the rules and
regulations of the National Association of Securities Dealers, Inc.

 



2

 

 

On behalf of the Company’s Board, I would like to thank you for your time and we
look forward to working with you closely to make the Company a success.

 



Yours truly,       /s/ Sandesh Seth   Sandesh Seth   Chairman of the Board      
Accepted as of the date   first above written (the “Effective Date”)       /s/
Maged Shenouda   Maged S. Shenouda  



 

 

3

 

 

